Cochran, J.,
delivered the opinion of this Court:
This suit was brought on the 28th of October 1859, against the appellees, as sureties on a constable’s bond, executed on the 29th of May 1849, the appellant assigning for a breach of the condition, the neglect of the constable to collect and pay over the amount of a single bill, delivered to him for collection in March 1850. Judgment. was entered for the appellees, on what the appellant here contends was an erroneous overruling of his demurrer to their plea of limitations.
The Act of 1853, chap. 132, prescribing the limitation pleaded, provides that all actions on constable’s bonds should thereafter be brought within five years from the date thereof, and not afterwards. This Act was passed on the 2nd of May 1853, with an express provision, contained in its third section, that it should go into effect on the 1st of January 1854. The period of five years from the date of the bond in this case, did not expire until the 29th of May 1854, and it thus appears that the appellant had five months after this Act became effective, and almost thirteen *437months after it was passed, within which to bring his action. As the law stood when the bond was executed, it would have continued actionable for the period of twelve years, or until the 29th of May 1861, and the office of the demurrer, therefore, was to present the single question, whether the Act of 1853, by abridging that period, so affected the appellant’s right of action, as to fall within the constitutional inhibition against laws impairing the obligation of contracts. This question has been fully discussed, and, as we think, finally determined. The leading cases on tills subject all recognize the distinction between the obligation of a contract and the remedy by which it may he enforced; and while they treat the latter as a mere creature of the law, at all times within the scope of the legislative regulation, they yet establish the rule, that the abrogation or suspension of a remedy, necessary to enforce the obligation of an existing contract, according to its spirit and true legal intent, is within the inhibition of the Constitution, and therefore void. And the same rule obtains in regard to legislation which changes, or so qualifies a remedy as to impair the correlative interest or benefit proposed by, and resting alone in the performauce of the obligation. In Jackson vs. Lamphine, 3 Peters, 280, the Court said, that, “ it is within the undoubted power of State Legislatures to pass recording Acts by which the elder grantee should be postponed to a younger, if the prior deed is not recorded within the limited time; and the power is the came whether the deed is dated before or after the passage of tbe recording Act. Though the effect of such a law is to render the prior deed fraudulent and void against a subsequent purchaser, it is not a law impairing the obligation of contracts; such, loo, is the power io pass acts of limitations, and their effects. Seasons of sound policy have led to the general adoption of Acts of both descriptions, and their validity cannot be questioned. The time and manner of their operation, the exceptions to them, and the Acts from which the time limited shall begin to run, will generally depend on *438dhe sound, discretion of the Legislature.” In Sturgis vs. Crowninshield, 4 Wheat., 122, where the constitutionality of a State bankrupt law was drawn in question, the Court said, in reviewing an argument founded upon an alleged analogy to the power to pass statutes of limitations, that such “statutes relate to the remedies which are furnished by the Courts. They rather establish that certain circumstances shall amount to evidence that a contract has been performed, than dispense with its performance. If, in a State where six years may be pleaded in bar to an action of assumpsit, a law should pass declaring that contracts already in existence, not barred by the statute, should be -construed to be within it, there could be little doubt of its unconstitutionality.” Here the illustration put by the Court is one where the effect of the supposed law would be to suspend or abrogate the remedy altogether, but it is entirely consistent with the doctrine stated in Bronson vs. Kinzie, 1 How., 311, afterwards affirmed in McCracken vs. Hayward, 2 How., 608, that the States have an undoubted right to “regulate at pleasure the modes of proceeding in relation to past contracts, as well as future,” and, “for example, may shorten the period of time within which claims shall be barred by statutes of limitations. ’ ’ This was precisely what the Act of 1853 was intended to'do, and all that it effected. The appellant was not deprived of his remedy, for that, as we have seen, remained to him for a long time after the Act was passed, and for several months after it took effect. We are satisfied from the authorities to which we have referred, that his demurrer was properly overruled, and-shall therefore affirm the judgment.
(Decided June 1st, 1864.)

Judgment affirmed.